

117 HR 4676 IH: State Industrial Competitiveness Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4676IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Tonko introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide financial assistance to States and Indian Tribes for the development, implementation, improvement, or expansion of a flex-tech energy program to enhance manufacturing competitiveness, and for other purposes.1.Short titleThis Act may be cited as the State Industrial Competitiveness Act of 2021.2.State flex-tech energy program(a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:367.Flex-tech energy program to enhance manufacturing competitiveness(a)Financial assistanceUpon request from the State energy agency of a State that has in effect an approved State energy conservation plan under this part, or an Indian Tribe, the Secretary shall provide financial assistance to such State energy agency or Indian Tribe to be used for the development, implementation, improvement, or expansion of a flex-tech energy program described in subsection (b) to enhance manufacturing competitiveness.(b)Flex-Tech energy program elements(1)In generalA flex-tech energy program may include—(A)provision of technical and administrative assistance to manufacturers through qualified engineering firms, as determined by the State energy agency or Indian Tribe;(B)provision of financial assistance to manufacturers—(i)for energy studies of manufacturing facilities that are conducted by qualified engineering firms; and(ii)to support the implementation of the measures and recommendations identified in energy studies conducted pursuant to clause (i), including the design, acquisition, installation, testing, operation, maintenance, and repair of energy- and water-using systems, resiliency-related measures, emissions reduction-related measures, utility cost savings measures, and measures related to advanced manufacturing technologies and artificial intelligence; and (C)reporting on monitoring, tracking, and success metrics of the program.(2)StudiesAn energy study of a manufacturing facility conducted pursuant to paragraph (1)(B) may include—(A)an evaluation of the energy-using systems of the facility, including evaluation of the performance of such systems relative to design intent, operational needs of the facility and its occupants, and operation and maintenance procedures;(B)an evaluation of emissions related to the facility, including greenhouse gas emissions, and recommendations on sustainability planning and practices;(C)an evaluation of potential energy efficiency, water efficiency, greenhouse gas emissions mitigation, and load reduction measures for the facility;(D)an evaluation of potential on-site energy measures, including grid-interactive efficiency systems, combined heat and power, efficient compressed air systems, energy storage, energy management systems, renewable thermal systems, and electrification or other forms of fuel switching;(E)recommendations on the use of new technologies by the applicable manufacturer; and(F)detailed estimates of potential implementation costs, operating cost savings, energy savings, emissions reductions, and simple payback periods, for measures and recommendations identified in such study.(3)Qualified engineering firmsA State energy agency or Indian Tribe administering a flex-tech energy program shall maintain and regularly update a publicly available list of qualified engineering firms that are approved by the State energy agency or Indian Tribe to provide assistance to manufacturers pursuant to this section. (c)Funding(1)AllocationExcept as provided in paragraph (2), to the extent practicable, the Secretary shall allocate funding made available to carry out this section in accordance with the formula used for distribution of Federal financial assistance provided pursuant to this part to States that have in effect an approved State energy conservation plan under this part.(2)Indian TribesThe Secretary shall set aside and distribute not less than 5 percent of amounts made available for each fiscal year to carry out this section to provide financial assistance—(A)to Indian Tribes; or(B)directly to manufacturers located in Indian Country or, in the case of Alaska, an Alaska Native Village Statistical Area, as identified by the U.S. Census Bureau, for energy studies and implementation of the measures and recommendations identified in such energy studies, as described in subsection (b)(1)(B).(3)Use of funds(A)Energy studies; administrative expensesA State energy agency or Indian Tribe that receives financial assistance pursuant to this section for a fiscal year may not—(i)use more than 50 percent of such financial assistance for energy studies;(ii)use more than 50 percent of such financial assistance to support the implementation of recommendations from such energy studies; and(iii)use more than 10 percent of such financial assistance for administrative expenses, including for outreach and technical assistance.(B)Individual manufacturing facilityA State energy agency that receives financial assistance pursuant to this section for a fiscal year may not use more than 5 percent of such financial assistance with respect to an individual manufacturing facility.(4)SupplementFinancial assistance provided to a State energy agency or Indian Tribe pursuant to this section shall be used to supplement, not supplant, any Federal, State, or other funds otherwise made available to such State under this part.(5)FinancingTo the extent practicable, a State energy agency or Indian Tribe shall implement a flex-tech energy program described in subsection (b) using funding provided under this Act, public financing, private financing, or any other sources of funds.(d)Technical assistance(1)In generalUpon request of a State energy agency or Indian Tribe, the Secretary shall provide information and technical assistance in the development, implementation, improvement, or expansion of a flex-tech energy program described in subsection (b).(2)InclusionsTechnical assistance provided pursuant to paragraph (1) may include program design options to, with respect to manufacturers that employ fewer than 500 full-time equivalent employees at a manufacturing facility—(A)meet the needs of such manufacturers; and(B)encourage the use of advanced manufacturing processes by such manufacturers, including use of additive manufacturing, advanced sensors and controls, techniques to reduce embedded emissions, and advanced composite materials.(e)DefinitionsIn this section:(1)Indian CountryThe term Indian Country means—(A)all land within the limits of any Indian reservation under the jurisdiction of the United States Government, notwithstanding the issuance of any patent, and, including rights-of-way running through the reservation;(B)all dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a State; and(C)all Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way running through the same.(2)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)State energy agencyThe term State energy agency has the meaning given such term in section 391(10)..(b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act is amended by adding after the item related to section 366 the following:Sec. 367. Flex-tech energy program to enhance manufacturing competitiveness..(c)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended—(1)by striking For the purpose of carrying out this part and inserting (1) For the purpose of carrying out this part;(2)by striking fiscal years 2007 through 2012 and inserting fiscal years 2022 through 2026; and(3)by adding at the end the following:(2)In addition to the authorization of appropriations under paragraph (1), for the purposes of carrying out section 367, there are authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026..